t c memo united_states tax_court thomas g roots petitioner v commissioner of internal revenue respondent docket no filed date p underreported income from his rental and insurance businesses during and p did not keep records for either business and he commingled funds of each business with funds of the other and with his personal funds p received commission checks from his insurance_business but he reported on his tax returns only the commissions for which he received forms miscellaneous income p told rental tenants to mislead internal_revenue_service agents as to the amount of rent they paid to him p was convicted of willfully attempting to evade or defeat income taxes under sec_7201 i r c for his taxable_year and of willfully attempting to interfere with the administration of internal revenue laws in violation of sec_7212 i r c held the currency deposits to p's bank account for his and taxable years are taxable deposits held further p is liable for additions to tax for fraud under sec_6653 and i r c for and and under sec_6653 and b i r c for and held further p is liable for additions to tax for substantial_underpayment of tax_liability under sec_6661 i r c for and robert l gallaway for petitioner margaret c tinagero for respondent memorandum findings_of_fact and opinion laro judge thomas g roots petitioned the court to redetermine respondent's determination of the following federal_income_tax deficiencies and addition sec_1 thereto year deficiency dollar_figure big_number big_number big_number additions to tax sec_6653 sec_6653 sec_6661 dollar_figure big_number --- --- --- --- dollar_figure big_number big_number dollar_figure big_number big_number following concessions we must decide whether petitioner's currency deposits to his bank account for or are taxable deposits we for petitioner's and taxable years respondent also determined that if the addition_to_tax under sec_6653 applies the addition_to_tax under sec_6653 will apply in an amount equal to percent of the interest payable with respect to the portion of the underpayment which is attributable to fraud for petitioner's and taxable years respondent also determined that if sec_6653 applies sec_6653 will apply in an amount equal to percent of the interest payable with respect to the portion of the underpayment which is attributable to fraud hold that they are except for those which respondent has conceded whether petitioner is liable for additions to tax for fraud under sec_6653 and for and and under sec_6653 and b for and we hold that he is whether petitioner is liable for additions to tax for substantial_underpayment of tax_liability under sec_6661 for and we hold that he is unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations and the exhibits attached thereto are incorporated herein by this reference petitioner resided in ventura california when he filed his petition petitioner was the sole_proprietor of an insurance agency and owned residential real_estate properties during the years in issue for and petitioner prepared his own federal tax returns for thomas proctor a bookkeeper prepared petitioner's return on the returns petitioner reported his receipt of insurance commissions only as reflected on forms miscellaneous income even though he knew he received additional commissions rental business petitioner owned approximately eight residential rental properties during each of the taxable years in issue all rental receipts either in cash or by check were deposited into petitioner's account at american commercial bank in ventura california acb account the same account into which he deposited income from other sources including his insurance agency for the taxable years at issue petitioner had the information available to him to maintain accurate records of his correct rental income but he failed to maintain accurate records of the amount of rent he received as summarized below and stipulated by the parties petitioner failed to report all of his rental income for the years in issue amount rental reported income on return received percentage of rental income petitioner failed to report dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number year petitioner submitted applications for loans to purchase property during the years in issue in which he listed his income as significantly greater than the amounts shown on his returns on petitioner's date application_for a loan to purchase a property petitioner included a statement that he received dollar_figure in gross monthly income amounting to dollar_figure annually on petitioner's date application_for a loan to purchase another property petitioner listed his annual rental income as dollar_figure on the returns petitioner attached to the latter application petitioner indicated that his receipts from rentals during and were dollar_figure and dollar_figure respectively the amounts listed on petitioner's application and attached returns were significantly greater than the amounts he reported on his returns which he filed with the internal_revenue_service in jimmie and dorothy wilson the wilsons occupied residential_real_property that they leased from petitioner while an audit of petitioner's tax returns was in progress petitioner contacted the wilsons and told them to tell anyone who asked that they were paying petitioner dollar_figure per month for the rental of the property in fact they were paying dollar_figure per month for the rental of the property and they had never made rental payments as low as dollar_figure per month petitioner told the wilsons that if they gave false information about the amount of rent they paid to him to anyone who asked them about it he would not raise their rent in the future in date revenue_agent paula lurvey agent lurvey contacted the wilsons and inquired about the amount of rent they paid to petitioner the wilsons told agent lurvey that they paid petitioner dollar_figure per month in date special agents of the criminal_investigation_division of the internal_revenue_service subpoenaed the wilsons and their records concerning their payment of rent to petitioner the wilsons admitted at that time that they had lied in their earlier statement to agent lurvey on date petitioner met with agent lurvey at this meeting petitioner presented the agent with a handwritten rental income schedule representing that it reflected all of his rental income petitioner failed to report on this schedule that he received rental income from his tenants pincite swift even though he knew he had insurance_business petitioner also operated an independent insurance agency in ventura county california during the years in issue petitioner's insurance agency represented various companies including dairyland insurance co dairyland republic insurance co republic progressive civil service employees insurance and blue shield petitioner deposited the cash receipts from his insurance_business into his acb account petitioner failed to maintain any general ledger or other accounting record for his insurance_business and did not maintain separate personal and business bank accounts in preparing his federal_income_tax returns for and petitioner determined the gross_receipts for his business from the forms that were provided to him by the companies for which he sold insurance the parties have stipulated that petitioner failed to report at least dollar_figure dollar_figure dollar_figure and dollar_figure of gross_income from his insurance_business for through respectively during the years in issue petitioner was selling insurance on behalf of republic although petitioner received monthly commission checks petitioner did not report the commission income he received from republic because he did not receive a form_1099 reflecting it petitioner received at least dollar_figure and dollar_figure respectively in commission income from republic during and petitioner received commissions of dollar_figure dollar_figure dollar_figure and dollar_figure respectively from dairyland petitioner received bimonthly commission statements from dairyland but no forms so petitioner did not report the commission income he received from dairyland petitioner explained that he failed to report this income because dairyland told him that some of the payments to him were not taxable because they were not earned later petitioner testified that dairyland did not understand what it had said petitioner characterized dairyland's statement as ignorant but he claims to have relied on it nonetheless petitioner prepared a profit and loss statement for his insurance agency for the period of january through date which he submitted to south bay savings with a loan application attached to the application were and returns prepared by petitioner which indicated gross insurance agency income of dollar_figure and dollar_figure and net profit of dollar_figure and dollar_figure respectively miscellaneous income in petitioner sold to mr fry real_property located pincite milligan street camarillo california petitioner failed to report dollar_figure of capital_gains income from the sale of this property petitioner also received referral fee income from attorney william bogue for referring clients to mr bogue neither party introduced evidence as to the amounts of the referral fees in petitioner acquired big_number units in diamond shamrock offshore partners limited_partnership diamond shamrock in and respectively diamond shamrock distributed to petitioner dollar_figure dollar_figure and dollar_figure also in petitioner acquired big_number units in union exploration partners ltd union exploration through his ownership of the union exploration stock petitioner received distributions of dollar_figure and dollar_figure in and respectively criminal conviction on date a criminal indictment was filed against petitioner in the u s district_court for the central district of california the indictment alleged that petitioner willfully attempted to evade or defeat his and income taxes in violation of sec_7201 and that petitioner violated sec_7212 by knowingly and corruptly endeavoring to obstruct or impede the due administration of the internal_revenue_code by requesting one of his tenants to lie to the revenue_agent about the amount of rent the tenant paid to petitioner on date petitioner pled guilty to willfully attempting to evade income taxes for his taxable_year in violation of sec_7201 and to willfully attempting to interfere with the administration of internal revenue laws in violation of sec_7212 on date the district_court sentenced petitioner to months of imprisonment and years of probation and imposed a dollar_figure fine opinion a unreported income respondent determined that certain deposits into petitioner's acb account constituted unreported income to him petitioner argues that the disputed deposits are not taxable to him in the subject years because they were loans or previously_taxed_income we agree with respondent sec_61 defines gross_income as all income from whatever source derived sec_61 this definition includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 30_f3d_1077 9th cir when a taxpayer keeps no books_or_records for his or her business the commissioner generally may recompute the taxpayer's income under any method that the commissioner determines clearly reflects income sec_446 360_us_446 586_f2d_747 9th cir affg 64_tc_1091 43_tc_824 the commissioner may use any method that is reasonable in light of the facts and circumstances of the particular case 54_tc_1530 when the taxpayer's records are incomplete the commissioner may rely on the bank_deposits method to reconstruct income 70_tc_1057 64_tc_651 affd 566_f2d_2 6th cir the propriety of this method is well established 94_tc_654 nicholas v commissioner supra pincite see also estate of mason v commissioner supra pincite 54_tc_1121 although not conclusive we consider bank_deposits to be prima facie evidence of income 87_tc_74 estate of mason v commissioner supra pincite see also price v commissioner tcmemo_1995_187 supplemented by tcmemo_1995_290 once a bank_deposits analysis is performed the burden normally is on the taxpayer to prove that the deposits do not represent unreported income see rule a 290_us_111 see also sproul v commissioner tcmemo_1995_207 testimony of a taxpayer which is unsupported by documentary_evidence may be insufficient to satisfy his or her burden see alvarez v commissioner tcmemo_1995_414 price v commissioner supra in this case respondent used the bank_deposits method to reconstruct petitioner's income petitioner argues that several items which were deposited into petitioner's acb account should not constitute income we will discuss each item in turn first petitioner contends that dollar_figure from the sale of jerrico inc stock in and dollar_figure from the sale of securities settlement corp stock in should not be taxed as unreported income respondent conceded in her brief that these amounts are not taxable second petitioner contends that he borrowed dollar_figure from ray kaiser to open his insurance agency petitioner testified that mr kaiser first contacted him because mr kaiser would be receiving a dollar_figure disability settlement and wanted to invest the proceeds in an annuity from which he would receive an adequate return petitioner testified that he suggested a prudential annuity but mr kaiser rejected it petitioner testified that he deposited the funds into various savings and loans but then withdrew the funds and kept them in a secret hiding spot in his house because he was dissatisfied with the return on investment he was receiving from the banks petitioner offered no explanation as to how he would realize a greater return by holding the money in cash in his home since petitioner's rationale for the loan defies common sense and we find petitioner's testimony uncorroborated by the evidence petitioner has not met his burden_of_proof and he must include the dollar_figure in his income third petitioner asserts that deposits totaling dollar_figure dollar_figure and dollar_figure for and respectively constituted nontaxable distributions from diamond shamrock and that a deposit of dollar_figure in constituted a nontaxable distribution from union exploration petitioner attempted to prove this assertion based on security account statements indicating distributions from diamond shamrock and union exploration these statements however merely indicate that petitioner received distributions not that he cashed the distribution checks and then deposited the cash into his acb account petitioner did not have deposits in his acb account which corresponded to amounts of the distributions rather petitioner would have us aggregate various deposits in the amounts of the distributions also when his attorney asked him if the dividends from the diamond shamrock and union exploration investments were deposited into his acb account petitioner testified that he would assume they all went in since the parties stipulated that the amount of the diamond shamrock distributions at issue for was only dollar_figure petitioner himself is unsure whether he deposited the distribution proceeds and there is no evidence to establish that he did we find that the deposits in question are includable in his income further petitioner contends that he issued checks totaling dollar_figure to linda holliday for services in and that she then returned the money to him since they were dating so that he could deposit it in his account petitioner claims that he had ms holliday endorse the checks so that he could redeposit them and have a record for federal_income_tax purposes the only documentary_evidence petitioner presented to prove this transaction was copies of checks payable to ms holliday ms holliday did not testify as to this matter and petitioner did not explain why she did not testify accordingly we find that petitioner has not met his burden_of_proof with respect to the dollar_figure deposit in petitioner next alleges that a dollar_figure deposit in constituted the repayment by peter zelinski of sums owed to petitioner and that dollar_figure in deposits should not be included in his income because they are the result of the repayment of a loan he made to gloria treadwell in both instances there is no evidence that petitioner lent money to or paid any expenses of mr zelinski or ms treadwell none of the alleged checks or deposit slips are in evidence neither mr zelinski nor ms treadwell testified at trial because there is no proof of the existence of the loans or the repayment thereof petitioner must include the dollar_figure and dollar_figure deposits in his income for and respectively moreover petitioner contends that in he paid dollar_figure to his attorney william t bogue for services that mr bogue endorsed the check to petitioner petitioner gave mr bogue dollar_figure cash and petitioner deposited the check in petitioner's account petitioner introduced into evidence a copy of a bank statement and deposit ticket for the dollar_figure deposit but did not introduce any evidence proving that the dollar_figure cash petitioner paid to mr bogue came from his acb account under 577_f2d_1165 5th cir in a bank_deposits method of proof case deposits are added nontaxable deposits are eliminated and cash expenditures are added to derive gross_income since petitioner did not prove that the dollar_figure cash originated from his bank account the dollar_figure redeposit would decrease taxable_income but the cash expenditure of dollar_figure would increase taxable_income in a like amount accordingly petitioner must include the dollar_figure deposit in his income petitioner also claims that in he paid mr bogue by transferring his car ownership to mr bogue that mr bogue refunded to petitioner the dollar_figure difference between the value of the car and the value of mr bogue's services and that petitioner deposited the dollar_figure check in his acb account petitioner produced an illegible copy of the dollar_figure check at trial mr bogue testified at trial that he returned only dollar_figure to dollar_figure to petitioner in exchange for the automobile petitioner testified that the car had a dollar_figure value while mr bogue testified that the car had a dollar_figure book_value we are not persuaded that petitioner has met his burden_of_proof accordingly we sustain respondent's determination as to the dollar_figure deposit in lastly petitioner alleges that a deposit of dollar_figure should not be included in his income because it is from funds previously acquired and retained by petitioner there is no evidence to substantiate that claim and accordingly we find that the dollar_figure deposit is includable in his income we thus hold that all the disputed deposits were taxable_income accordingly petitioner must include all of the contested deposits in his income for the years in issue b addition_to_tax for fraud in so holding we note that petitioner also alleges that he incurred a dollar_figure casualty_loss for because he forwarded that amount to lewco securities which claimed to be an agent of lehman brothers kuhn loeb inc lehman brothers but lehman brothers never received the funds or established an account for him in support of his claim petitioner has introduced only his uncorroborated testimony and evidence that his account balance with lewco securities fell below the minimum margin maintenance requirements petitioner never identified the names or positions of the individuals with whom he dealt at lewco securities we do not allow him a deduction for a casualty_loss respondent determined that the deficiencies for and were attributable to fraud respondent must prove her determinations of fraud by clear_and_convincing evidence sec_7454 rule b 80_tc_1111 fraud requires a showing that the taxpayer intended to evade a tax known or believed to be owing 398_f2d_1002 3d cir in order to carry the burden_of_proof on the issue of fraud respondent must prove that petitioner underpaid his tax in each year and some part of each underpayment was due to fraud see lee v commissioner tcmemo_1995_597 with respect to sec_6653 and b applicable to petitioner's and taxable years if respondent establishes that some part of petitioner's underpayment was due to fraud the entire underpayment is treated as attributable to fraud unless petitioner proves otherwise sec_6653 with respect to sec_6653 applicable to petitioner's and taxable years respondent must prove the portion of the deficiency that is attributable to fraud sec_6653 franklin v commissioner tcmemo_1993_184 underpayment based on our careful review of the record we find that respondent has clearly and convincingly proven that petitioner underpaid his taxes for and the record clearly convinces us that petitioner had significant amounts of income that were not reported on his and tax returns indeed before trial petitioner conceded adjustments in his income_tax in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the years in question thus with respect to each of petitioner's taxable years in issue we hold that respondent has met her burden on the first prong of the two-prong test for fraud fraudulent intent fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 252_f2d_56 9th cir 94_tc_316 the existence of fraud is a question of fact 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer's part 53_tc_96 for respondent to prevail she must show that petitioner intended to conceal mislead or otherwise prevent the collection_of_taxes 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 stoltzfus v united_states supra pincite 394_f2d_366 5th cir affg tcmemo_1966_81 rowlee v commissioner supra pincite because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir collins v commissioner tcmemo_1994_409 we often rely on certain indicia of fraud in deciding the existence of fraud although no single factor is necessarily sufficient to establish fraud the presence of several indicia is persuasive circumstantial evidence of fraud 55_tc_85 the badges_of_fraud include understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities income from illegal activities an intent to mislead which may be inferred from a pattern of conduct and dealings in cash 796_f2d_303 9th cir affg tcmemo_1984_601 92_tc_661 rowlee v commissioner supra pincite these badges_of_fraud are nonexclusive 99_tc_202 and the taxpayer's education and business background are relevant to the determination of fraud see wheadon v commissioner tcmemo_1992_633 first we recognize that petitioner was convicted of income_tax evasion pursuant to sec_7201 for his tax_year as a result petitioner is collaterally estopped from denying liability for civil_fraud with respect to 708_f2d_243 6th cir affg tcmemo_1981_1 next we consider whether respondent established that petitioner committed fraud for his and taxable years viewing the record as a whole we are satisfied that respondent has met her burden of proving fraud among other things we note that petitioner intentionally understated his income did not keep books for either his rental or insurance_business failed to segregate his other income and expenses from the income and expenses of his insurance agency and rental activities and engaged in conduct which clearly indicates his attempt to conceal income by instructing his tenants to lie to the internal_revenue_service about the rent they paid to him petitioner had a 4-year pattern of underreporting his gross_income petitioner admits that he received commission checks for insurance commissions but did not report these amounts unless the insurance_companies reported the amounts on forms and petitioner admits that he received and failed to report rental income from his tenants pincite swift on loan applications he disclosed to financial_institution sec_4 in the stipulation of facts the parties agreed that the wilsons would testify that petitioner instructed the wilsons to lie to the internal_revenue_service about the amount of rent they paid at trial petitioner testified that he never instructed the wilsons to lie we do not find petitioner's testimony credible information which more accurately reflected his actual income than did the returns he filed petitioner had business acumen since he ran both an insurance and a rental business during the years in issue we hold that petitioner's entire underpayment for each of the years and was attributable to fraud c addition_to_tax for substantial_understatement of tax_liability sec_6661 imposes an addition_to_tax for substantial understatements of income_tax the amount of the sec_6661 addition_to_tax for additions assessed after date equal sec_25 percent of the amount attributable to the substantial_understatement 90_tc_498 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 an understatement is reduced to the extent it is based on the tax treatment of any item regarding which there is or was substantial_authority or the relevant facts were adequately disclosed in the return or in a statement attached to the return sec_6661 petitioner has failed to meet his burden_of_proof on this issue the understatements are substantial and the record does not establish that any of the understatements are reduced under sec_6661 we sustain respondent's determination we have considered petitioner's other arguments and find them to be without merit to reflect the foregoing decision will be entered under rule
